Appellee in its petition alleged that it was the legal owner and holder of a promissory note executed by appellant in favor of Lone Star Silo Association, and that it acquired such note for a valuable consideration before maturity without notice of any equities existing in favor of appellant. Upon a trial of the case on its merits before a jury a peremptory instruction was given in favor of appellee for the amount of the principal, interest and attorney fee on said note, and a judgment against appellant was entered in accordance with the verdict returned in response to such instruction. *Page 329 
While the appeal was perfected to this court, appellant has not filed any brief. The record, therefore, is not examined further than to see that the judgment is one that can be affirmed upon the view as presented by appellee's brief, as provided by rule 39 for this court (230 S.W. viii). The record as thus examined fully authorizes the judgment, and the case is affirmed.
Affirmed.